DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 11/27/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 105/26/2020 and 1/14/2013 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



b. Claim 12 recites the limitation "the solution process comprises: forming a layer of the precursor solution for each layer by any one of a spin coating, a transfer printing and an inkjet printing; and annealing the layer of the precursor solution to form corresponding each layer.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of expediting prosecution the Office is going to interpret the claim as intending for the solution process of the hole transport layer, electron transport layer and the light emitting layer (as previously claimed as having a precursor solution) to be further formed “by any one of a spin coating, a transfer printing and an inkjet printing; and annealing the layer of the precursor solution to form corresponding each layer.”
c. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

Claim Rejections - 35 USC § 102
I.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

1.	Claim(s) 1-8, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (PG Pub 2020/0035764; with the foreign application priority date of July 26, 2018).

    PNG
    media_image1.png
    320
    657
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches a method for manufacturing a quantum dot light emitting diode (para [0041] and [0106-0135]), comprising steps of forming a cathode 104, an electron transport layer 103, a light emitting layer 101, a hole transport layer 102 and an anode 105, wherein the electron transport layer comprises a substance capable of trapping current carriers, and the substance capable of trapping current carriers comprises a N-type metal oxide (ZnO; para [0131]) and a quantum dot material with a surface ligand comprising a hydroxyl group (CdSe-MCH; para [0130-0131]); 
[0130] Step S4, Forming an Electron Transport Layer on the Functional Layer
[0131] 300 mg of N-type metal oxide ZnO and 20 mg of nanocrystalline material CdSe-MCH containing hydroxyl groups in surface ligand were dispersed in 10 mL of ethanol.

wherein (Regarding claim 2) dispersing an N-type metal oxide and a quantum dot material with a surface ligand comprising a hydroxyl group in an alcohol solvent (ethanol; para [0131]) to prepare a precursor solution for the electron transport layer (para [0132]; “to obtain a precursor solution for the electron transport layer”); and forming the electron transport layer by a solution process (para [0132]); 
wherein (Regarding claim 3) the N-type metal oxide is any one or more selected from ZnO (para [0131]), ZnMgO, and TiO2, and the quantum dot material with a surface ligand comprising a hydroxyl group is any one or more selected from CdSe-MCH (para [0131]), CdZnSeS, CuInS2- MCH which have 6-mercaptohexanol as the surface ligand (inherently).
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches the light emitting layer 101 and the hole transport layer 102 are formed by a solution process, comprising: preparing precursor solutions for the light emitting layer (para [0093-0104]) and the hole transport layer (para [0111-0113]), respectively; and forming the light emitting layer and the hole transport layer respectively by a solution process (para [0093-0113]).
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches

Regarding claim 6, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches
the quantum dot material (para [0127]); “CuInS.sub.2/ZnS”) is any one or more selected from CdSe, CuInS2 and perovskite quantum dots (para [0093-0113]).
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches preparing a precursor solution for the hole transport layer 102 comprises: dispersing a P-type small organic molecule (para [0113]; “80 mg of P-type organic small molecule TFB was dispersed into 10 mL of chlorobenzene.”) or a P-type metal oxide in a benzene-based solvent (para [0113]; “chlorobenzene”) to form the precursor solution for the hole transport layer (para [0111-0116]).
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches the P-type small organic molecule or the P-type metal oxide is any one or more selected from PVK, Poly-TPD, TFB and NiOx, and the benzene-based solvent is chlorobenzene (para [0113]).
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches separately filtering the precursor solution for each layer (the hole transport layer; see para [0113]) before the solution process.
Note: see 35 U.S.C. 112 claim rejection above for how the claim is being interpreted.
Regarding claim 12, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches
the solution process (of the hole transport layer, electron transport layer and the light emitting layer) comprises: forming a layer of the precursor solution for each layer (hole transport layer, electron transport layer and the light emitting layer) by any one of a spin coating, a transfer printing and an inkjet printing; and annealing the layer of the precursor solution to form corresponding each layer (see para [0111-0132]).
Note: see 35 U.S.C. 112 claim rejection above for how the claim is being interpreted.
Regarding claim 13, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches a method for manufacturing a quantum dot light emitting diode (para [0041] and [0106-0135]), comprising steps of forming a cathode 104, an electron transport layer 103, a light emitting layer 101, a hole transport layer 102 and an anode 105, wherein the electron transport layer comprises a substance capable of trapping current carriers, and the substance capable of trapping current carriers comprises a N-type metal oxide (ZnO; para [0131]) and a quantum dot material with a surface ligand comprising a hydroxyl group (CdSe-MCH; para [0130-0131]); 
[0130] Step S4, Forming an Electron Transport Layer on the Functional Layer
[0131] 300 mg of N-type metal oxide ZnO and 20 mg of nanocrystalline material CdSe-MCH containing hydroxyl groups in surface ligand were dispersed in 10 mL of ethanol.
.
Regarding claim 14, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches the N-type metal oxide is any one or more selected from ZnO (para [0131]), ZnMgO, and TiO2, and the quantum dot material with a surface ligand comprising a hydroxyl group is any one or more selected from CdSe-MCH (para [0131]), CdZnSeS, CuInS2- MCH which have 6-mercaptohexanol as the surface ligand (inherently).
Regarding claim 16, refer to the Examiner’s mark-up of Fig. 1A above, Chang teaches a display panel (para [0136]), comprising the quantum dot light emitting diode of claim 13 (para [0136]).

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Chang et al. CN 108987601, teaches the steps of forming a cathode, an electron transport layer, a light emitting layer, a hole transport layer and an anode, wherein the electron transport layer comprises a substance capable of trapping current carriers, and the substance capable of trapping current carriers comprises a N-type metal oxide and a quantum dot material with a surface ligand comprising a hydroxyl group.

	c. Lee et al. PG Pub 2019/0119569 teaches a method of forming a semiconductor nanocrystal particle device
Allowable Subject Matter
4.	Claims 9-10 and 15 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 9 is e fully incorporated into the base claim 1.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, adding polyethylene glycol to a transparent conductive material with high conductivity to form a precursor solution for the anode; and forming the anode by a solution process.
Claim 10 would be allowable, because it depends on allowable claim 9.
Claim 15 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 13 or (ii) claim 15 is fully incorporated into the base claim 13.  
Claim 15 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 15, the anode is made of a transparent conductive material with high conductivity, and the high conductivity transparent conductive material is poly 3,4-ethylene dioxythiophene : polystyrene sulfonate (PEDOT:PSS).
Claims 5-8 would be allowable, because they depend on allowable claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./


/KYOUNG LEE/Primary Examiner, Art Unit 2895